      Case: 1:19-cv-02727 Document #: 7 Filed: 05/22/19 Page 1 of 3 PageID #:24



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Olabinjo Osundairo and                          )
Abimbola Osundairo, Individually,               )
                                                )       Case No. 19 CV 2727
                        Plaintiffs,             )
                                                )       Judge Kennelly
                v.                              )
                                                )       Magistrate Judge Schenkier
Mark Geragos, Tina Glandian,                    )
and Geragos & Geragos Law Firm,                 )       JURY DEMAND
                                                )
                                                )
                         Defendants.            )

    MOTION FOR AN ORDER, IN ACCORDANCE WITH F.R.C.P. 4(C)(3), THAT
    SERVICE OF A SUMMONS BE MADE BY A UNITED STATES MARSHAL OR
                         DEPUTY MARSHAL

        Plaintiffs, Olabinjo Osundairo and Abimbola Osundairo, by and through their attorneys James

D. Tunick and Gregory Kulis, hereby move this Honorable Court to enter an order that service of the

summons and complaint be made by a United States marshal or deputy marshal, in accordance with

F.R.C.P. 4(c)(3) and in support states as follows:

        1. This 16 page complaint alleges numerous violations of the torts of defamation and false

            light, established under the Illinois common law. It is alleged in the complaint that this

            Court has subject matter jurisdiction because the amount in controversy exceeds

            $75,000.00 for each Plaintiff, exclusive of interests and costs, and is between citizens of

            different states, per 28 U.S.C. §1332(a).

        2. The complaint was filed on April 23, 2019. That same day Notices of a Lawsuit and

            Request for Waivers of Service of a Summons (“Waiver”) were sent via certified mail to

            Defendants, Mark Geragos (“Mr. Geragos”) and the Geragos & Geragos Law Firm, and

            to Defendant Tina Glandian (“Ms. Glandian”).

        3. The Notices of a Lawsuit and Waiver were received at Geragos & Geragos Los Angeles
      Case: 1:19-cv-02727 Document #: 7 Filed: 05/22/19 Page 2 of 3 PageID #:25



           office on April 26, 2019.by an individual named Steven Davis. The New York office

           where Ms. Glandian practices refused to accept the certified mail on more than one

           occasion.

       4. Mr. Gergagos and Ms. Glandian issued a joint public statement about the lawsuit on April

           23, 2019 calling the lawsuit “comical”, a “parody”, “ridiculous”, “lawyer driven nonsense”,

           a “so called lawsuit” and that they look forward to exposing the fraud Plaintiffs’ “attorneys

           have committed upon the public.”1

       5. Both sides have issued preservation of evidence letters to each other. On April 24, 2019,

           Plaintiffs sent a preservation of evidence letter to both Mr. Geragos and Ms. Glandian.

           Ms. Glandian then emailed undersigned counsel with their own preservation of evidence

           letter on April 25, 2019 signed by Mr. Geragos. Additionally, each side communicated by

           letters on April 26, 2019 through email exchanges.2

       6. Nevertheless, none of the Defendants Mr. Geragos, Ms. Glandian or Geragos & Geragos

           has agreed to sign the Waiver in accordance with F.R.C.P. 4. Counsel reached out to both

           Mr. Geragos and Ms. Glandian on Wednesday May 15 2019 again to inquire whether they

           are planning on executing the respective Waivers. This communication was done through

           the same email and fax channels that the prior communications to Defendants were

           accomplished. To date, none of the Defendants have responded to this request in any

           way.

       7. As a result, Plaintiffs seek an enter an order that service be made by a United States marshal

           or deputy marshal, in accordance with F.R.C.P. 4(c)(3).




1
 A PDF copy of the lawsuit was published in numerous print and on line media outlets,
2
 Ms. Glandian was also provided with Notice of a Lawsuit and Request for Waiver of Service of a Summons
through email.
      Case: 1:19-cv-02727 Document #: 7 Filed: 05/22/19 Page 3 of 3 PageID #:26



       WHEREFORE, Plaintiffs, Olabinjo Osundairo and Abimbola Osundairo, hereby request

that this Court enter an order that service of the summons and complaint be made by a United States

marshal or deputy marshal, in accordance with F.R.C.P. 4(c)(3).




                                      Respectfully submitted,




                                      /s James D. Tunick




       James D. Tunick                                       Gregory E. Kulis
       Law Office of James D. Tunick                         Gregory Kulis & Associates
       30 N. La Salle St. Suite 2140                         30 N. La Salle St. Suite 2140
       Chicago, Il 60602                                     Chicago, Il 60602
       Tel. (312)759-7626                                    Tel (312)580-1830
       Fax (312)580-1839                                     Fax (312)580-1839
